NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted January 5, 2021
                                Decided January 22, 2021

                                          Before

                      DIANE S. SYKES, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 20-2436

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff-Appellee,                             Court for the Southern District of Illinois.

       v.                                            No. 4:96-cr-40036-JPG-002

DAVID EARNEST,                                       J. Phil Gilbert,
     Defendant-Appellant.                            Judge.

                                        ORDER

        In 2019, David Earnest moved under the First Step Act to reduce his sentence to
time served (approximately 290 months). See First Step Act, Pub. L. No. 115-391,
§ 404(b), 132 Stat. 5194 (2018). Earnest was convicted in 1996 of one count of conspiracy
to distribute crack cocaine, in violation of 21 U.S.C. § 846, and one count of distribution
of crack cocaine, in violation of 21 U.S.C. § 841(a)(1). He received two career-offender
sentences of 420 months’ imprisonment with 5 years’ supervised release, running
concurrently. While incarcerated, Earnest was convicted in the Southern District of
Texas of assaulting a federal officer and sentenced to a consecutive sentence of
262 months in prison. After considering Earnest’s conduct before and after sentencing,
including the relevant factors under 18 U.S.C. § 3553(a), the district court declined to
reduce his sentence for the drug offenses. Earnest appeals, but his counsel asserts that
No. 20-2436                                                                            Page 2

the appeal is frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738, 744
(1967). For the following reasons, we grant counsel’s motion and dismiss the appeal.
       We have never held that Anders applies to an appeal challenging a decision
under § 404 of the First Step Act. Anders does not extend to other proceedings in which
a defendant seeks to reduce his sentence following a retroactive sentencing change
under 18 U.S.C. § 3582. See Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987);
United States v. Foster, 706 F.3d 887, 888 (7th Cir. 2013). But we have held that the First
Step Act is a procedural “vehicle” distinct from § 3582. United States v. Sutton, 962 F.3d
979, 984–85 (7th Cir. 2020). So we will follow the Anders safeguards here to ensure our
consideration of all potential issues. See United States v. Brown, 823 F.3d 392, 394 (7th Cir.
2016) (applying Anders safeguards in revocation proceedings in which defendant had
no constitutional right to counsel).
       Counsel’s brief appears thorough; it explains the nature of the case and the issues
that an appeal of this kind might be expected to involve. We notified Earnest of
counsel’s motion, and he did not respond. See CIR. RULE 51(b). We therefore limit our
review to the topics that counsel discusses. See United States v. Bey, 748 F.3d 774, 776
(7th Cir. 2014).
        Counsel first considers whether Earnest could present a non-frivolous argument
that the district court procedurally erred and determines that he could not. First, the
district court properly concluded that Earnest was eligible for a sentencing reduction
under § 404(b) of the First Step Act: He committed federal criminal offenses before
August 3, 2010, the statutory penalties for which were modified by the Fair Sentencing
Act of 2010, Pub. L. 111-220; §§ 2-3, 124 Stat. 2372, 2372 (2010). See United States v. Sutton,
962 F.3d 979, 982 (7th Cir. 2020); First Step Act, § 404(a). The district court recognized
that the new statutory maximum sentence for each of Earnest’s offenses is 20 years
under 21 U.S.C. § 841(b)(1)(C), and that his new guidelines range would be 210 to
290 months. See United States v. Corner, 967 F.3d 662, 666 (7th Cir. 2020) (district court
must first calculate new statutory penalties and guidelines range for defendant’s offense
in considering a motion under § 404(b)).
       Counsel also notes that the district court did not hold a plenary resentencing
hearing, as Earnest requested, but appropriately concludes that it would be frivolous to
base an appeal on that issue. See United States v. Palmer, 600 F.3d 897, 898 (7th Cir. 2010)
(counsel need only identify issues “worth citing to the appellate court as a possible
ground of error”). Although some courts have held that a plenary resentencing and a
hearing are not required, we have not defined the minimum procedures a court must
follow when deciding a motion under § 404(b). See Corner, 967 F.3d at 665. Even though
No. 20-2436                                                                            Page 3

Earnest preserved the issue, which remains open, it would still be frivolous to argue in
his case that he suffered any prejudice from the denial of his request for plenary
resentencing. Here, the district judge, who originally sentenced Earnest, appointed
counsel for him and obtained an updated report from the probation office. After full
briefing, the judge determined that the arguments were “well-articulated in the record.”
Therefore, any additional procedures would not have affected the court’s decision, and
it would be frivolous to argue otherwise.
        Counsel next properly concludes that, because the court fully considered the
parties’ arguments and the relevant evidence, it would be frivolous to argue that the
court abused its discretion. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018);
see also United States v. Shaw, 957 F.3d 734, 740 (7th Cir. 2020) (district court must at least
consider parties’ arguments and relevant evidence when denying a sentence reduction
under the First Step Act). A district court has broad discretion in deciding whether to
reduce a defendant’s sentence under § 404(b) and may consider the factors enumerated
in 18 U.S.C. § 3553(a), the sentencing guidelines, post-sentencing conduct, and “other
relevant information about a defendant’s history and conduct.” United States v. Hudson,
967 F.3d 605, 609 (7th Cir. 2020). Here, the district court considered each of these.
Specifically, it calculated Earnest’s new guidelines range and weighed the § 3553(a)
factors. It considered Earnest’s argument that he has taken classes and earned his GED
while in prison, and that he would be over 80 years old when released. But, the court
explained, while incarcerated, Earnest committed over 80 disciplinary infractions, many
violent, and was convicted of two counts of assaulting a federal officer. The court thus
concluded that Earnest’s post-conviction behavior shows that he “remains a danger to
the public.” Given the court’s consideration of these factors, any argument that it
abused its discretion would be frivolous.
       Finally, counsel considers arguing that Earnest received ineffective assistance of
counsel. Even if there is a right to counsel in this context—an issue we have not
decided—a record on this issue was never developed. So, Earnest would be unable to
show on direct appeal that counsel was ineffective. See Massaro v. United States, 538 U.S.
500, 504–05 (2003); United States v. Cates, 950 F.3d 453, 457 (7th Cir. 2020).
       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.